Brevard, J.
The defendant, as sheriff of Fairfield district, took a bond from the plaintiffs’ debtor, who was a prisoner in his custody, at the suit of the plaintiffs, with security, according to “ an act to establish the bounds of the prisons,” &c., passed in 1788, (P. L. 456,) conditioned not to go without the bounds or limits of the gaol. The prisoner violated the condition of the bond, and escaped ; and his security afterwards becoming insolvent, the question decided by the District Court was, whether the sheriff was, at all events, liable for the solvency of the security 1 The court determined that he was not, and nonsuited the plaintiffs.
I am of opiniou the decision was erroneous, and that the motion ought to be granted.
The act of assembly is express and positive, “ that the sheriff shall be answerable for the solvency of such security.” And it gives the plaintiff an election to proceed against the defendant, or his security, or against the sheriff, in case the security should prove deficient; and declares that the sheriff shall be ultimately liable in damages for an escape.
The court, unanimously, granted the motion.